      Case: 1:20-cv-00128-DMB-RP Doc #: 14 Filed: 11/23/20 1 of 3 PageID #: 70




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

BEONICA V. GASKILL-CLAYBORN                                                          PLAINTIFF

V.                                                                   NO. 1:20-CV-128-DMB-RP

MIGHTY OAKS CHILD DEVELOPMENT
CENTER, LLC; and UNEMPLOYMENT
COMPENSATION BOARD OF APPEAL,
Commonwealth of Pennsylvania                                                     DEFENDANTS


                                            ORDER

       On June 18, 2020, Beonica V. Gaskill-Clayborn filed a complaint in the United States

District Court for the Northern District of Mississippi against Mighty Oaks Child Development

Center, LLC, and the Unemployment Compensation Board of Appeal of the Commonwealth of

Pennsylvania. Doc. #1. The complaint alleges that Mighty Oaks violated Title VII by failing to

accommodate Gaskill-Clayborn’s religion and by terminating her due to her religion. Id. at PageID

6–7. The complaint also seeks review of the Unemployment Compensation Board’s decision that

Gaskill-Clayborn was not entitled to unemployment benefits. Id. at PageID 7.

       Gaskill-Clayborn moved for entry of a default against Mighty Oaks on October 22, 2020.

Doc. #10. The Clerk of Court entered a default against Mighty Oaks on October 27, 2020. Doc.

#11. Two days later, Gaskill-Clayborn moved for a default judgment against Mighty Oaks. Doc.

#12. The motion references “the accompanying memorandum” but a memorandum brief was not

filed as required by Local Rule 7(b)(4).

       Pursuant to “Rule 55 of the Federal Rules of Civil Procedure, federal courts have the

authority to enter a default judgment against a defendant who has failed to plead or otherwise

defend upon motion of the plaintiff.” J & J Sports Prods., Inc. v. Morelia Mexican Rest., Inc., 126
      Case: 1:20-cv-00128-DMB-RP Doc #: 14 Filed: 11/23/20 2 of 3 PageID #: 71




F. Supp. 3d 809, 813 (N.D. Tex. 2015). “Under Fifth Circuit law, there are three steps to obtaining

a default judgment: first, default by the defendant; second, clerk’s entry of default; and third, entry

of a default judgment.” Gray v. MYRM Holdings, L.L.C., No. A-11-cv-180, 2012 WL 2562369,

at *3 (W.D. Tex. June 28, 2012) (citing N.Y. Life. Ins. Co. v. Brown, 84 F.3d 137, 141 (5th Cir.

1996)) (emphases omitted). The first two steps have been satisfied here. Thus, the only issue left

to consider is whether a default judgment should be entered.

       To determine whether a default judgment should be entered, the Court conducts a three-

question analysis: (1) “whether the entry of default judgment is procedurally warranted;” (2)

“whether there is a sufficient basis in the pleadings for the judgment;” and (3) “what form of relief,

if any, the plaintiff should receive.” J & J Sports, 126 F. Supp. 3d at 814. To determine whether

a default judgment is procedurally warranted, a court should consider (1) “whether material issues

of fact are at issue;” (2) “whether there has been substantial prejudice;” (3) “whether the grounds

for default are clearly established;” (4) “whether the default was caused by a good faith mistake or

excusable neglect;” (5) “the harshness of a default judgment;” and (6) “whether the court would

think itself obliged to set aside the default on the defendant’s motion.” Lindsey v. Prive Corp.,

161 F.3d 886, 893 (5th Cir. 1998).

       Gaskill-Clayborn’s failure to submit a memorandum brief discussing these considerations

is alone grounds to deny the motion for default judgment. See L.U. Civ. R. 7(b)(4) (“Failure to

timely submit the required motion documents may result in the denial of the motion.”). Though

the motion requests that the Court “enter default judgment against [Mighty Oaks] and set a date

for a [sic] evidentiary hearing on damages,” Doc. #12 at 1, the motion does not mention the claims

in the complaint or explain why a default judgment is procedurally justified. Given these failures,

the motion for default judgment [12] is DENIED without prejudice.



                                                   2
Case: 1:20-cv-00128-DMB-RP Doc #: 14 Filed: 11/23/20 3 of 3 PageID #: 72




SO ORDERED, this 23rd day of November, 2020.

                                       /s/Debra M. Brown
                                       UNITED STATES DISTRICT JUDGE




                                   3
